UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2453


JOEL HAVEMANN,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:10-cv-01498-ELH)


Submitted:   June 12, 2013                 Decided:   August 1, 2013


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan E. Feldman, SNIDER & ASSOCIATES, LLC, Baltimore, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Joseph R. Baldwin, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


       On March 10, 2010, pursuant to the Freedom of Information

Act (FOIA), 5 U.S.C. § 552, Appellant Joel Havemann filed six

requests for information with the Social Security Administration

(SSA).        Per 5 U.S.C. § 552(a), the SSA was required “within 20

days after” receiving the request to (1) determine “whether to

comply        with     [the]    request”          and    (2)        “immediately    notify

[Havemann]       of    [its]    determination           and    the   reasons    therefor.”

Id. § 552(a)(6)(A)(i).               The SSA sent Havemann six letters, dated

March 16 and 17, 2010, acknowledging receipt of his requests and

inviting him to inquire regarding their status if he did not

hear from them in thirty days.                    On June 8, 2010, Havemann filed

a complaint in the United States District Court for the District

of Maryland, (1) alleging that the SSA had failed to comply with

the deadlines imposed by 5 U.S.C. § 552(a)(6)(A) and (2) seeking

“injunctive relief compelling the release and disclosure of the

requested agency records.”               The SSA then provided the following

notifications           to       Havemann           regarding          its      disclosure

determinations:          On August 13, 2010, it sent Havemann a letter

denying Requests I, II, and IV, and partially denying Request

III;     on    September       10,    2010,    it       sent    a    letter    asking   for

clarification regarding Request V; and on September 13, 2010, it

sent     a    letter    communicating         that       it    would    partially   grant


                                              2
Request VI.     Later it reversed some of these determinations, but

ultimately, as detailed below, it complied only partially with

Havemann’s requests.       As to the information that it withheld, it

moved for summary judgment, maintaining that “further disclosure

would   constitute    a   ‘clearly    unwarranted    invasion    of   personal

privacy’ under 5 U.S.C. § 552(b)(6).”              Havemann v. Astrue, No.

10-1498, 2012 WL 4378143, at *1 (D. Md. Sept. 24, 2012).                     The

district court granted the motion, Havemann timely appealed, and

we have jurisdiction pursuant to 28 U.S.C. § 1331.



                                       I.

     Havemann    is   a   free-lance    journalist    and     filed   his   FOIA

requests   in   conjunction    with     research    for   a   story   that   he

expects to publish in the National Journal.               He is working with

Ronald Cooley, a former SSA employee who is not a party to this

case.   According to Cooley, Havemann’s story (or stories) “will

take an in-depth look at the workings inside the SSA and, to a

lesser degree, the [Veteran’s Administration (VA)], as to their

administration of certain of their benefit programs, and the

relevant inter-agency interactions.”          This appeal involves three

of Havemann’s six requests—Requests I, II, and V.



                                       A.



                                       3
          In     Request    I,    Havemann      sought     information   regarding

married        couples   “where     both    members . . . were      applying   for

and/or receiving Supplemental Security Income (SSI) benefits as

an ‘aged, blind or disabled individual with an eligible spouse’

and   where      such    benefits    were    denied   or    subsequently   stopped

because the couple also received a pension from the Department

of Veterans Affairs.”            Said differently, Havemann sought records

with the following three characteristics:

      •   The latest “type of master record” 1 is “aged, blind
          or disabled individual with eligible spouse”;
      •   The record shows a denial of SSI for excess income
          in 1990 or later, or shows that the individual and
          spouse had been receiving SSI that was stopped in
          1990 or later, due to excess income;
      •   The record shows that one or both members of the
          couple received, or began receiving, a VA benefit
          (pension or compensation) based on need.

Havemann’s purpose for this request is to “shed light on the

SSA’s handling of a regulatory policy concerning war veterans

and their spouses who receive a VA pension . . . and also file

for SSI benefits.”

      The SSA released some of the information requested.                   Below,

we delineate the requested versus released information in the

same manner as the district court.                 The left column shows the




      1
       A “master record” is a code used to indicate relevant
characteristics of the individual represented by that record.



                                            4
information requested and the right column indicates to what

extent the information was released.



             FOIA Request I (Veteran Couple Request)
Data Requested                   Data Released
Social Security Number (SSN) Alternative Identifier
or alternative identifier
Current or last shown “Master Yes
Record”
Full Name                        No
Address with 9-digit zip code    No (only initial 5 digits of
                                 zip code released)
SSI application date             No
Code for most recent state and No (only state code released)
county of residence
Current SSI status               Yes
Reason for SSI denial            Yes
Denial Date                      Yes
Date of status change due to Yes
excess income
Disability Payment Code 2        Yes
Ledger Account File (LAF) Code 3 Yes
Date of Birth                    No (only year released)
Earned Income                    Yes
Unearned Income                  Yes

Havemann challenges the SSA’s withholding of the month and day

of birth, and the SSI application date.



                               B.




     2
        The “disability payment     code”   denotes   the   type   of
disability benefit awarded.
     3
       The “ledger account file code” denotes the current payment
status.



                                5
     In    Request    II,   Havemann         sought    information     regarding

individuals who were over age sixty-five, who were receiving or

entitled   to   SSI   payments,   and       whose    “most   recent   SSI   record

show[ed] no current receipt of [Social Security] benefits.”                    As

to these individuals, Havemann also requested data indicating

their date of enrollment in Medicare Part A and other Medicare

information.     Here, Havemann’s purpose is “to shed light on the

SSA’s handling of referrals of SSI recipient[s] for Premium Part

A   Medicare . . . through         the         QMB      [Qualified      Medicare

Beneficiary] Program.”      The SSA released some of the data that

Havemann requested, as shown below:

              FOIA Request II (QMB Medicare Request)
Data Requested                      Data Released
SSN or alternative identifier       Alternative Identifier
Citizenship/alien status            Yes
Current or last shown “Master Yes
Record”
Address with 9-digit zip code       No (only initial 5 digits of
                                    zip code released)
SSI application date                No
Code for most recent state and No         (only    state    code
county of residence                 released)
Individual Recipient                Yes
Identification Code
Current Payment Status Code         Yes
Beneficiary   Identification   Code Yes
(BIC)
Date of Birth                       No (only year released)
LAF Code                            Yes
Most recent federal SSI amount Yes
payable
Most recent federally administered Yes
SSI state amount payable
Hospital insurance enrollment and Yes
supplemental    medical   insurance

                                        6
information

Havemann challenges the SSA’s withholding of the month and day

of birth.



                                         C.

      In FOIA Request V, Havemann sought information regarding

deceased    “primaries”       (i.e.,    individuals        whose    SSN     number   is

recorded in the Master Beneficiary Record and on whose earnings

the   record   is    based)      and   the       beneficiaries     listed    on    their

record,    including    the      primary.          Havemann’s    purpose     for    this

request is “to assess and publicize how well the government is

administering       Title   38    of   the       United   States   Code,    Veterans’

Benefits.”     The chart below delineates the information that the

SSA released.

                   FOIA Request V (MBR Request)
Data Requested                      Data Released
SSN of the deceased primary record No
holder
BIC                                 Yes
Payment Identification Code         Yes
Sex of Beneficiary                  Yes
SSI entitlement and termination Yes
dates
Code for most recent state and No (only state released)
county of residence
Primary Insurance Amount (PIA)      Yes
Month and year of PIA               Yes
9-digit zip code                    No
Date of birth                       No (only year released)
LAF code                            Yes
Monthly Benefit Amount (MBA)        No
Monthly Benefit Payment (MBP)       No

                                             7
SSI benefit type                                   Yes
SSI status code                                    Yes

Havemann     challenges    the    withholding           of    the   month    and    day    of

birth, the MBA, the MBP, the county code, and the zip code.



                                          II.


       Although   our     standard      of       review      for    grants    of    summary

judgment generally is de novo, Adams v. Trs. of the Univ. of

N.C.-Wilmington, 640 F.3d 550, 556 (4th Cir. 2011), where FOIA

is involved, our review is limited to determining “(1) [whether]

the    district    court    had    an    adequate            factual      basis    for    the

decision rendered and (2) whether upon this basis the decision

reached is clearly erroneous.”                   Spannaus v. Dept. of Justice,

813 F.2d 1285, 1288 (4th Cir. 1987) (quoting Willard v. Internal

Revenue Serv., 776 F.2d 100, 104 (4th Cir. 1985)) (collecting

cases)) (internal quotation marks omitted).



                                          A.

       FOIA was enacted in 1967 as a means of “facilitating public

access to [g]overnment documents.”                   Its predecessor, Section 3

of    the   Administrative    Procedure           Act     (APA),     5    U.S.C.    §    1002

(1964), ostensibly existed for the same purpose but, as time

passed,     was   viewed    “more    as      a     withholding           statute    than   a

disclosure statute.”         Dept. of Air Force v. Rose, 425 U.S. 352,

                                             8
360   (1976)     (quoting       EPA    v.       Mink,   410 U.S. 73,    79     (1973))

(internal      quotation        marks       omitted).              “Congress       therefore

structured a revision whose basic purpose reflected ‘a general

philosophy     of      full    agency       disclosure        unless       information      is

exempted under clearly delineated statutory language.’”                               Id. at

360–61   (quoting       S.     Rep.    No.       813,   89th       Cong.    1st    Sess.,    3

(1965)).         But    Congress’s          desire      “to    pierce        the     veil   of

administrative secrecy and to open agency action to the light of

public   scrutiny,”       id.    at    361       (quoting     Rose    v.     Dept.    of    Air

Force, 495 F.2d 261, 263 (2d Cir. 1974)) (internal quotation

marks    omitted),       did     not       produce      a     statute      that      provides

unfettered access to agency records.                          Rather, in its current

form, FOIA reflects Congress’s intent that the public’s right to

information be balanced against other competing interests.                                  At

issue here is the competing interest of privacy:                              Per 5 U.S.C.

§ 552(b)(6)      (Exemption      6),       an    agency      can    refuse    to     disclose

“personnel and medical files and similar files the disclosure of

which    would      constitute         a    clearly         unwarranted       invasion      of

personal privacy.”



                                                B.

      The parties do not dispute that Exemption 6 applies to the

data at issue here.            See U.S. Dept. of State v. Wash. Post Co.,

456 U.S. 595, 602 (1982) (“[W]e do not think that Congress meant

                                                9
to limit Exemption 6 to a narrow class of files containing only

a     discrete    kind     of    personal         information.          Rather       ‘[t]he

exemption [was] intended to cover detailed [g]overnment records

on an individual which can be identified as applying to that

individual.’”       (second          and    third     alterations        in     original)

(quoting     H.R.       Rep.     No.       1497     (1966),       reprinted     in     1966

U.S.C.C.A.N.        2428).            Accordingly,          we     determine      whether

disclosing       this   data    would      “constitute        a   clearly     unwarranted

invasion of personal privacy.”                    5 U.S.C. § 552(b)(6); see also

Core v. U.S. Postal Serv., 730 F.2d 946, 947 (4th Cir. 1984)

(“If the files fall within th[e] definition [of similar files,]

the remaining issue is whether disclosure would constitute a

clearly    unwarranted         invasion      of    personal       privacy.”).        Making

“[t]his determination requires ‘a balancing of interest between

the     protection       of     an     individual’s         private      affairs      from

unnecessary       public       scrutiny,      and     the        preservation    of    the

public’s right to government information.’”                        Id. at 948 (quoting

S. Rep. No. 813).



                                             1.

       We think it obvious that the beneficiaries implicated by

Havemann’s requests have a privacy interest in the information

that the SSA has collected about them.                   Individuals have a right

to control dissemination of information about their person, even

                                             10
if that “information may [already] be available to the public in

some    form.”       U.S.    Dept.    of     Defense      v.    Fed.    Labor   Relations

Auth., 510 U.S. 487, 500 (1994); see also U.S. Dept. of Justice

v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 763–64

(1989) (recognizing that the concept of privacy “encompass[es]

the individual’s control of information concerning his or her

person”       and     that    “scattered           disclosure        of . . . bits          of

information”         is   different         than     wholesale         dissemination        of

individuals’ profiles that are compiled by the government and

not    otherwise      “freely   available”           to   the    public).           The    more

pressing question is whether release of the withheld data would

enable        identification         of     specific        individuals         and        thus

compromise beneficiaries’ privacy.

       Specific      individuals          obviously       are   identifiable         through

data that is exclusive to their person, such as a name, address,

or    social    security     number.          Such    data      is   termed     a    “unique

identifier.”         At issue here are elements of data that are not

unique identifiers, but that, according to the SSA, function as

unique    identifiers        because       they    can     be   combined      with        other

available      information      to    identify       specific        individuals.           The

district court agreed with the SSA’s categorization of this data

and its decision to deny disclosure because of the possibility

that the data could be used to single out certain beneficiaries.

We     find    the   district    court’s          decision      sound.        The     record

                                             11
provided   to   this       Court    demonstrates    that     the   SSA    thoroughly

analyzed and demonstrated the methods through which the withheld

data could lead to the identification of specific individuals.

The district court relied on the SSA’s analysis, and we can

ascertain no reason why it should not have done so.                           Moreover,

Havemann’s arguments to the contrary fall short because they

focus on whether singular pieces of withheld data (e.g., month

and day of birth, SSI application date, etc.) could lead to the

identification       of    individuals     rather     than    on   whether        those

pieces of data working in combination with other information

could assist in such identification.

     Havemann faults the SSA’s rationale for withholding this

data, charging that it is speculative:                    “[T]he Agency withheld

the date of birth from disclosure based on the premise that

personal information could lead to identification of a living

individual.     However[,] the cases dealing with this issue hold

that possibility of identification is not a sound bas[is] for

nondisclosure.”           But Havemann’s argument lacks merit.                   It is

true that an agency cannot withhold information based on a “mere

possibilit[y]”    that       an     individual’s    privacy    will      be    invaded.

See Department of Air Force v. Rose, 425 U.S. 352, 378 (1976)

(“The legislative history is clear that Exemption 6 was directed

at   threats    to        privacy     interest     more    palpable       than    mere

possibilities.”).          But it can withhold data if it demonstrates a

                                          12
likelihood that releasing the information would connect private

records to specific individuals.                    See Nat’l Ass’n of Retired

Fed. Emp., 879 F.2d 873, 878 (D.C. Cir. 1989) (“Where there is a

substantial        probability      that        disclosure          will    cause    an

interference with personal privacy, it matters not that there

may     be   two    or   three    links        in    the    causal     chain.       The

concern . . . is not . . . with the number of steps that must be

taken to get to the threatened effect; rather, [it is on] the

likelihood that the effect will ever come to pass.”).                        As noted

above, the SSA conducted a thorough and careful demonstration of

the effect that releasing the disputed data could have.                              As

such,    the   district     court    did       not    err     in     concluding     that

disclosure     of    the   data     would       implicate      the     beneficiaries’

privacy interests.



                                          2.

       Having concluded that beneficiaries’ privacy interests are

at stake, we evaluate whether those interests are outweighed by

the public’s interest in disclosure.                       Per the Supreme Court,

“the    only   relevant     public    interest         in     the    FOIA   balancing

analysis [is] the extent to which disclosure of the information

sought would ‘she[d] light on an agency’s performance of its

statutory duties’ or otherwise let citizens know ‘what their

government is up to.’”           U.S. Dept. of Defense v. Fed. Labor Rel.

                                          13
Auth., 510 U.S. 487, 497 (1994) (quoting Reporters Comm., 489
U.S. at 773).

       Havemann’s          stated         intent       to         evaluate     the        SSA’s

administration of various benefit programs fits within FOIA’s

goal   of   “shed[ding]       light       on     an   agency’s       performance      of    its

statutory duties.”            But he fails to satisfactorily articulate

how the withheld data aids his pursuits.                           In his brief to this

Court, he avers that “to properly inform the public about SSA’s

operations      and    associated          failures,        [he]     needs    records      and

combinations of records that pertain to individuals.”                                But the

information that the SSA has already disclosed does relate to

individuals,         and    Havemann        does       not        indicate    why     it     is

insufficient.         Havemann further maintains that “dates of birth

are    essential      to    identification            of    eligibility       for    certain

categories      of    benefits.”           As     noted      by    the   district     court,

however, the SSA has explained that Havemann can achieve nearly

100% accuracy on eligibility determinations with access simply

to the year of birth.               Thus, it is unclear how access to the

month and day of beneficiaries’ birth will assist Havemann in

any significant way.

       Having    reviewed           the     district         court’s         decision       and

Havenmann’s arguments, we are convinced that any interest the

public may have in the withheld data is sufficiently outweighed

by    the   privacy    interests          that      would    be     compromised      by    such

                                               14
disclosure.       The public’s interest in disclosure of the withheld

data is negligible at best.                 The SSA has provided significant

details for more than 140 million individuals, and such details

appear sufficient to allow Havemann to conduct his analysis.                               To

the extent that they are lacking, we do not believe that the

marginal      gains    ostensibly     possible        through      further       disclosure

are worth the burdens that will likely result to beneficiaries’

privacy interests.            Accordingly, we conclude that the district

court    “had    an    adequate     factual        basis    for     the    decision       [it]

rendered”       and    that   its    decision       was     not    clearly       erroneous.

Spannaus, 813 F.2d   at    1288.         Thus,    we     affirm       the   district

court’s grant of summary judgment to the SSA.



                                            III.

      Havemann contends that he is entitled to attorney’s fees

and   costs     and    that   the    district       court       erred     in    denying   his

motion   to     this    effect.       Per    5     U.S.C.    § 552(a)(4)(E),          “[t]he

court may assess against the United States reasonable attorney

fees and other litigation costs reasonably incurred in any case

under this section in which the complainant has substantially

prevailed.”       A complainant “substantially prevail[s]” in a case

when he proves that “(1) his filing of the FOIA action was

necessary to obtain the information sought and (2) the action

had a ‘substantial causative effect’ on the ultimate receipt of

                                             15
that information.”           Long v. U.S. I.R.S., 932 F.2d 1309, 1313

(9th    Cir.     1991).        Here,     Havemann      did     not        “substantially

prevail[]”      in    his   opposition     to   the    SSA’s        summary    judgment

motion.       Thus, he is not entitled to attorney’s fees connected

with that endeavor.           He appears to argue, however, that he is

entitled to the fees associated with filing his complaint on

June    8,    2010,    because,     as    noted     above,         although    the    SSA

acknowledged his requests for information within the timeframe

outlined in section 552(a)(6)(A), it failed to communicate its

determinations regarding disclosure within that timeframe.                            The

filing of the complaint thus arguably “was necessary to obtain

the    information       [Havemann]      sought”    and      “had     a    ‘substantial

causative effect’ on the ultimate receipt of [the] information”

that the SSA did disclose.                Id.      We decline to explore this

argument      further,      however,     because,     as   the      SSA     points   out,

Havemann failed to comply with the requirements of Federal Rule

of    Civil    Procedure     54   regarding     claims       for    attorney’s       fees.

Rule 54 requires that “[a] claim for attorney’s fees . . . be

made by motion”; “be filed no later than 14 days after the entry

of judgment”; “specify the judgment and the statute, rule, or

other grounds entitling the movant to the award”; “state the

amount sought or provide a fair estimate of it”; and “disclose,

if the court so orders, the terms of any agreement about fees

for the services for which the claim is made.”                       Fed. R. Civ. P.

                                          16
54(d)(2)(A)-(B).        Havemann made no such motion.                  We recognize

that in his “Memorandum of Points and Authorities in Opposition

to   Defendant’s      Motion    for    Summary    Judgment,”    Havemann      argued

that he was entitled to attorney’s fees because the SSA did not

provide a substantive response to his request until after he

filed his complaint in this action.                But even if we reckon this

argument sufficient to comply with Rule 54’s requirement that

“[a] claim for attorney’s fees . . . be made by motion,” Fed. R.

Civ.    P.   54(d)(2)(A),      we   cannot      ignore    Havemann’s    failure    to

“state the amount sought or provide a fair estimate of it,” Fed.

R. Civ. P. 54(d)(2)(B)(iii).              Because Havemann failed to make a

proper plea for attorney’s fees before the district court, the

district court did not err in denying his request.



                                          IV.

       For the reasons stated above, we affirm the judgment of the

district     court.     We     dispense    with    oral    argument    because    the

facts    and   legal    contentions       are    adequately    presented     in   the

materials      before   the    Court    and     argument    would     not   aid   the

decisional process.



                                                                            AFFIRMED




                                          17